Citation Nr: 0935926	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  05-36 338	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
personality disorder.

2.  Entitlement to service connection for a personality 
disorder.

3.  Whether the Veteran's annual countable income is 
excessive for the purposes of establishing eligibility for 
non-service connected disability pension benefits for the 
2004 to 2008 pension years?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from December 1968 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  In September 2008, the Veteran notified 
VA that he had moved and his claims files were transferred to 
the RO in Waco, Texas.  In June 2009, the Veteran testified 
at a hearing before the undersigned at the RO.

As to the personality disorder claim, the Board notes that 
because the prior final October 1971 decision denied service 
connection for all personality disorders, the Veteran's 
October 2004 claim to reopen was equally broad, and because 
the RO limited its adjudication to the issue of whether a 
personality disorder was caused or aggravated by military 
service, the Board has characterized this issue as it appears 
on the first page of the decision.  See Boggs v. Peake, 520 
F.3d 1330 (Fed. Cir. 2008); Hamilton v. Brown, 4 Vet. App. 
528 (1993) ("where ... the claimant expressly indicates an 
intent that adjudication of certain specific claims not 
proceed at a certain point in time, neither the RO nor BVA 
has authority to adjudicate those specific claims, absent a 
subsequent request or authorization from the claimant or his 
or her representative").

In this regard, to the extent that the Veteran believes that 
any other psychiatric disorders were caused or aggravated by 
his military service, the Board invites him to file such 
original claims with the RO because they have not been 
preciously adjudicated by VA and they are not covered by the 
scope of the current appeal.  Id.

As to the non-service connected disability pension claim, the 
Board finds that from a review of the Veteran's October 2004 
claim and subsequent supporting documentation, it appears 
that he is seeking non-service connected disability pension 
benefits for the 2004 to 2008 pension years.  Moreover, a 
review of the record on appeal shows that, while the RO 
originally denied the claim based on a merits analysis (see 
January 2005 rating decision and September 2005 statement of 
the case), it later denied the claim based on excessive 
countable income (see May 2008 supplemental statement of the 
case).  Therefore, since whether the Veteran's countable 
income is excessive for the purposes of establishing 
eligibility for non-service connected disability pension 
benefits is a condition precedent for his obtaining non-
service connected disability pension benefits, the Board's 
adjudication must first consider his countable income because 
if he does not pass this threshold requirement, a merits 
discussion is not required.  Accordingly, the issue on appeal 
is as characterized on the first page of the decision.

The issue of entitlement to service connection for a 
personality disorder and whether the Veteran's annual 
countable income is excessive for the purposes of 
establishing eligibility for non-service connected disability 
pension benefits for the 2004 to 2008 pension years are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The evidence received since the October 1971 rating decision 
is new and when considered with previous evidence of record 
relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for a 
personality disorder.  




CONCLUSION OF LAW

The Veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for a personality disorder.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that the application to reopen the claim of 
entitlement to service connection for a personality disorder 
is being reopened for the reasons explained below.  
Therefore, the Board need not discuss the VCAA because, as a 
matter of lay, any defects in VCAA notice and development is 
harmless error because, to this extent, the claim is being 
granted.

The Veteran and his representative contend that the 
claimant's personality disorder pre-existed military service 
and was aggravated by that service.  It is requested that the 
Veteran be afforded the benefit of the doubt. 

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the October 1971 rating decision in light of 
the totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

In this regard, since the October 1971 rating decision VA 
received a November 2006 examination from Heather L. Hall, 
M.D., in which she opined that the Veteran's psychiatric 
symptoms predated his entry into the Navy. 

The Board finds that this opinion, the credibility of which 
must be presumed, Kutscherousky, supra, provides for the 
first time competent evidence that the claimant had the 
claimed disease process prior to his entry onto active duty 
in December 1968.  See 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304(b), 3.306(b); VAOPGCPREC 3-03 (July 16, 
2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Thus, the Board finds that the additional evidence is both 
new and material as defined by regulation.  38 C.F.R. 
§ 3.156(a).  The claim is reopened.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).


ORDER

The claim of service connection for a personality disorder is 
reopened.


REMAND

As to the claim of service connection for a personality 
disorder, the Board notes that the Veteran contends that his 
personality disorder preexisted military service and was 
aggravated by his service.  As noted above, in November 2006 
Dr. Hall opined that his psychiatric symptoms predated his 
entry into the Navy.  Moreover, a February 1971 psychiatric 
evaluation conducted by the Navy included the opinion that 
his personality disorder was a "long-standing problem."  

However, while the Veteran was afforded a VA examination in 
November 2004, that examiner did not provide an opinion as to 
whether there was clear and unmistakable evidence that any 
personality disorder preexisted military service and, if it 
did, whether there was clear and unmistakable evidence that 
the personality disorder was not aggravated by service.  See 
38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. 
§§ 3.304(b), 3.306 (2008); Wagner v. Principi, 370 F. 3d 1089 
(Fed. Cir. 2004); VAOPGCPREC 3-2003.  Likewise, the examiner 
did not provide an opinion as to whether a personality 
disorder was subjected to a superimposed disease or injury by 
the Veteran's military service.  Id.  Accordingly, a remand 
to obtain such opinions is required.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet App 303 
(2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
providing the above opinions, the examiner should also 
comment on whether any of the Veteran's current psychiatric 
disorders, including all personality disorders, represents a 
progression of the in-service diagnosis, a correction of an 
error in the in-service diagnosis, or the development of a 
new and separate condition from that which was diagnosed 
while in-service.  See 38 C.F.R. § 4.125(b) (2008). 

As to whether the Veteran's annual countable income is 
excessive for the purposes of establishing eligibility for 
non-service connected disability pension benefits for the 
2004 to 2008 pension years, the Board notes 38 U.S.C.A. § 
1521(a) (West 2002) provides improved (non-service connected) 
pension benefits to a Veteran of a period of war who is 
permanently and totally disabled from non-service connected 
disability not the result of his willful misconduct.  

Basic entitlement exists if, among other things, the 
Veteran's income is not in excess of the applicable maximum 
allowable pension rate (MAPR) specified in 38 C.F.R. § 3.23 
(2008), as changed periodically and reported in the Federal 
Register.  See 38 U.S.C.A. § 1521; 38 C.F.R. § 3.3(a)(3) 
(2008).  The MAPR is periodically increased from year to 
year.  38 C.F.R. § 3.23(a) (2003).  The maximum rates for 
improved pension shall be reduced by the amount of the 
countable annual income of the Veteran.  38 U.S.C.A. § 1521; 
38 C.F.R. § 3.23(b).  In addition, payment of a Veteran's 
pension shall be denied or discontinued based upon 
consideration of the annual income of the Veteran, the 
Veteran's spouse, and the Veteran's children.  38 U.S.C.A. § 
1522(a) (West 2002); 38 C.F.R. § 3.274 (2008).

In determining annual income, all payments of any kind or 
from any source (including salary, retirement or annuity 
payments, or similar income, which has been waived) shall be 
included except for listed exclusions.  38 U.S.C.A. § 1503(a) 
(West 2002); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a) 
(2008).  Income from the Social Security Administration (SSA) 
is not specifically excluded under 38 C.F.R. § 3.272 (2008).  
Such are therefore included as countable income.  Medical 
expenses in excess of five percent of the MAPR, which have 
been paid, may be excluded from an individual's income for 
the same 12-month annualization period to the extent they 
were paid.  38 C.F.R. § 3.272(g)(1)(iii).

Under 38 C.F.R. § 3.272, the following shall be excluded from 
countable income for the purpose of determining entitlement 
to improved pension: welfare; maintenance; VA pension 
benefits, payments under Chapter 15, including accrued 
pension benefits; reimbursement for casualty loss; profit 
from sale of property; joint accounts (accounts in joint 
accounts in banks and similar institutions acquired by reason 
of death of the other joint owner); and medical expenses in 
excess of five percent of the MAPR, which have been paid.

However, while the May 2008 supplemental statement of the 
case contains an analysis as to why the Veteran's annual 
countable income for the 2006 pension year exceeded the 
pertinent MAPR for the award of a non-service connected 
disability pension for a claimant with no dependents for that 
year, no similar discussion is found as to the 2004, 2005, 
2007, and 2008 pension years in either the statement of the 
case or any supplemental statement of the case.  

In this regard, the Court in Bernard v. Brown, 4 Vet. App. 
384, 393 (1993), held that when the Board addresses in its 
decision a question that has not yet been addressed by the 
RO, the Board must consider whether the Veteran has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the statement of the case provided the 
Veteran fulfills the regulatory requirements.  If not, the 
matter must be remanded to the RO to avoid prejudice to the 
Veteran.  

Accordingly, given the lack of notice outlined above, the 
Board finds that a remand is required as to this issue.  Id; 
also see 38 C.F.R. §§ 19.9, 19.29, 19.31 (2008).

Next, the Board notes that the record shows that in July 2006 
and March 2008 the Veteran provided VA with a VA Form 21-527, 
Income-Net Worth and Employment Statement and/or a VA Form 
21-8416, Medical Expense Report.  However, the Board finds 
that these statements do not provide VA with a detailed 
account of the Veteran's income and unreimbursed Medical 
Expense for the 2004, 2005, 2006, 2007, and 2008 pension 
years.  Therefore, while the appeal is in remand status, the 
Veteran should both be notified of the importance of 
providing VA with this information and be asked to provide VA 
with additional statements of his income and unreimbursed 
Medical Expense for the years being considered in this 
appeal.  

Accordingly, this issue is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should arrange for the 
Veteran to be provided a psychiatric 
examination.  The claims folders are to 
be provided to the examiner for review in 
conjunction with the examination.  After 
a review of the record on appeal and an 
examination of the Veteran, the examiner 
should provide answers to the following 
questions:

a.  Is there clear and unmistakable 
evidence that the Veteran had any 
personality disorder prior to his 
entry onto active duty?  If so, 
please provide a diagnosis of each 
personality disorder with 
specificity.

b.  As to each diagnosed personality 
disorder that preexisted military 
service, is there clear and 
unmistakable evidence that it was 
NOT aggravated by his military 
service?

c.  As to each personality disorder 
for which the record does not 
contain clear and unmistakable 
evidence that it existed prior to 
the Veteran's entry onto active 
duty, the examiner should provide an 
opinion as to whether it is at least 
as likely as not (i.e., 50 percent 
or greater degree of probability) 
that it was subjected to a 
superimposed disease or injury by 
the Veteran's military service?

d.  As to each currently diagnosed 
psychiatric disorder, including all 
personality disorders, does the 
disorder represent a progression of 
the in-service diagnosis, a 
correction of an error in the in-
service diagnosis, or the 
development of a new and separate 
condition from that which was 
diagnosed while in-service?  

The examiner is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

The examiner is requested to provide a 
rationale for all opinions expressed.  

2.  The RO/AMC should contact the Veteran 
and, after informing him of the 
importance of providing VA with a 
detailed account of his income and 
unreimbursed Medical Expense for the 
2004, 2005, 2006, 2007, and 2008 pension 
years, requested that he provide separate 
VA Form 21-527, Income-Net Worth and 
Employment Statement and VA Form 21-8416, 
Medical Expense Report for each of the 
2004, 2005, 2006, 2007, and 2008 pension 
years.

3.  Thereafter, the RO/AMC should 
readjudicate the claims.  As to the 
pension claim, such readjudication should 
include an analysis as to whether the 
Veteran's annual countable income for the 
2004, 2005, 2006, 2007, and 2008 pension 
years exceeds the pertinent MAPR for the 
award of a non-service connected 
disability pension for a claimant with no 
dependents for each of those years.  Also 
as to the pension claim, such 
readjudication should include, as to all 
years in which the Veteran's income does 
not exceed the pertinent MAPR, a merits 
analysis to ascertain if he meets the 
criteria for a non-service connected 
disability pension for that year.

4.  If any of the benefits sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence received, and any evidence not 
received, and all applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  Among other 
things, the SSOC should include an 
analysis as to whether the Veteran's 
annual countable income for the 2004, 
2005, 2006, 2007, and 2008 pension years 
exceeds the pertinent MAPR for the award 
of a non-service connected disability 
pension for a claimant with no dependents 
for each of those years and, as to each 
year where his income does not exceed the 
pertinent MAPR, a merits analysis to 
ascertain if he meets the criteria for a 
non-service connected disability pension 
for that year.  A reasonable period of 
time should be allowed for response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


